Citation Nr: 1400421	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-00 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for glaucoma. 

2.  Entitlement to service connection for otosclerosis in the left ear with hearing loss.

3.  Entitlement to service connection for left homonymous hemianopsia, claimed as bi-temporal hemianopsial. 


REPRESENTATION

Appellant represented by:	Grand Traverse County Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to the benefits currently sought on appeal.

During the course of the appeal, the Veteran notified VA of a change of address and the appeal is now being handled by the RO in Detroit, Michigan. 

The issue of service connection for glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's otosclerosis in the left ear with hearing loss had its onset in active duty service.

2.  The Veteran's left homonymous hemianopsia had its onset in active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for otosclerosis in the left ear with hearing loss have been met.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for left homonymous hemianopsia have been met.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, including medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the issues of otosclerosis in the left ear with hearing loss and left homonymous hemianopsia, VA's duty to notify was satisfied by way of a letter sent to the Veteran in February 2010 prior to the rating decision in September 2010.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1692 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  The Board finds that the notice requirements pertinent to the issue on appeal have been met. 

VA has also fulfilled its duty to assist the Veteran with regards to the issues of issues of otosclerosis in the left ear with hearing loss and left homonymous hemianopsia.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  VA eye and audiology examinations were performed in March 2010 in order to obtain medical evidence as to the nature of the claimed disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds the March 2010 examinations adequate for the purpose of deciding the issues on appeal.  It contains sufficient information and opinions on the Veteran's claimed disabilities, including statements from the Veteran and objective evaluations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the Veteran's claims has been met.  38 C.F.R. § 3.159(c)(4).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, the Veteran's statements, and VA medical examination reports.  The Veteran has not indicated, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service Connection

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2012).  

Otosclerosis in Left Ear with Hearing Loss

During a VA-contracted examination in March 2010, the examiner diagnosed the Veteran with "mild to moderate" hearing loss in his left ear that is "conductive/mixed" in nature.  

On his November 1985 entrance examination, the Veteran's hearing loss was within normal limits for the right ear and slightly outside the normal limits in the left ear at 500 Hz and 1000 Hz.  The Veteran was nevertheless found qualified for service, and no mention of otosclerosis or hearing loss was documented on the entrance exam or report of medical history.  Accordingly, the Veteran is presumed sound upon entrance to service.  

The first evidence of treatment for hearing loss in the Veteran's case file is dated in May 1998, over 10 years after entrance, when the Veteran reported for a "hearing check."  The examiner found that the Veteran had "unilateral conductive hearing loss" and recommended that he follow up with an ear, nose, and throat specialist.  In September 1998, the Veteran was treated for left sided hearing loss.  The Veteran explained that he was first diagnosed with hearing loss on his entrance into the Air Force and it "has gradually worsened over time."  The doctor diagnosed the Veteran with "left otosclerosis with conductive hearing loss."  Additionally, the doctor stated that the Veteran's "stapedial reflex is absent on the left" but the "right is intact."  The Veteran underwent a stapedectomy in September 1998.  

The March 2010 examiner found that the Veteran's "hearing loss and Otosclerosis in the left ear is less likely than not due to service in the military."  The examiner's rationale was that the "left ear revealed the majority of loss being conductive in nature which is not due to acoustic trauma."  Additionally, he noted the Veteran's family history of otosclerosis as a contributing factor to his hearing loss.  However, the examiner noted that otosclerosis was diagnosed in May 1998, during active duty service.  The Board finds that the Veteran was sound upon entrance to active service and that this disability had its onset in service.  Therefore, service connection must be granted. 

Left Homonymous Hemianopsia

The Veteran contends that his left homonymous hemianopsia is related to service.  The Veteran's claims file contains evidence of treatment for left homonymous hemianopsia in service in addition to a current diagnosis of the same.  The pertinent inquiry involves whether or not the Veteran's currently diagnosed disability was incurred in or aggravated by his period of military service.  In this regard, the Board must initially establish whether left homonymous hemianopsia existed prior to the Veteran's period of service.

The Veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during his entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  According to 38 C.F.R. § 3.304(b), the term "noted" describes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  To rebut this presumption, the burden is on VA to show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second, aggravation, prong of this rebuttal standard attaches.  See Horn v. Shinseki, 25 Vet. App. 231 (2012); see also Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease is presumed to have been aggravated by a Veteran's service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the injury or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease do not constitute an increase in disability unless the underlying injury or disease, as contrasted with symptoms, has worsened.  Beverly v. Brown, 9 Vet. App. 402 (1996); Jensen v. Brown, 4 Vet. App. 304 (1993); Green, 1 Vet. App. at 320; Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Thus, "a lasting worsening," or worsening that existed not only at the time of separation but currently still exists, is required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996).

There was no vision disability noted on the Veteran's entrance examination.   The Veteran's left homonymous hemianopsia was discovered during a physical examination in April 1998.  He was referred for further evaluation and underwent Medical Evaluation Board proceedings in June 1998.  The Medical Board determined that this condition was "most likely secondary to a head injury suffered as a child."  The examiners concluded that the Veteran's reported history of "a blow to the occiput of his head from a large steel pipe" at the age of 8 or 9 years was consistent with findings of an MRI of his brain.  They also noted that the Veteran denied "noticing any change in his vision and apparently he has well compensated for this due to it occurring at a young age."  

While it is uncontested that the Veteran had some sort of significant head trauma as a child, there is no indication that the left homonymous hemianopsia manifested until 1998, during service.  As such, the Veteran was in sound condition with respect to any visual defect at the time of entry to service in August 1986.  As such, even though the left homonymous hemianopsia may be some latent manifestation of pre-existing brain trauma, for simplicity, the Board finds that the issue before it on appeal is one of direct service connection for left homonymous hemianopsia

The Veteran has not contended that his disability worsened during service or even since his retirement.  During the VA examination in March 2010, the examiner found that the Veteran's left homonymous hemianopsia is "less than likely as not (less than 50/50 probability) caused by or a result of or aggravated by veteran's active service."  The rationale was that the findings of "MRI imaging done [in April 1998]...are consistent with chronic ischemic changes and/or trauma and with left sided visual field.  The veteran has no history of trauma or ischemic events associated with service on review of records."  The examiner stated that the Veteran's history of head trauma at age 8 or 9 "could correlate with MRI findings (which correlate with left sided visual field loss)."  Additionally, the examiner found that the "left sided visual field defect is stable in each eye and has not changed from initial documentation in 1998 and previous documentation in 2006."  

While the examiner's opinion suggests that the left homonymous hemianopsia is less than likely as related to the veteran's active service, the rationale for this opinion still notes that the initial documentation of the visual field defect was during service in 1998.  This is contradictory.  Affording the Veteran all reasonable doubt and considering the evidence in a light most favorable to the Veteran, the Board finds that service connection is warranted for left homonymous hemianopsia because it first manifested during active duty service and remains with him to the present.


ORDER

Service connection for otosclerosis of the left ear with hearing loss is granted. 

Service connection for left homonymous hemianopsia is granted. 


REMAND

Glaucoma

The Veteran filed a claim of service connection for glaucoma in August 2010 stating that he was seen at the Saginaw VAMC where he was diagnosed with glaucoma and told that "it was clear this condition existed prior to his discharge however it went undiagnosed."  The Veteran stated that medical records from the Saginaw VAMC dated October 2009 to the present contain the pertinent information on the claimed disability.  These records have not been added to the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any records development indicated, including obtaining records from the medical center in Saginaw, Michigan since October 2009.  This shall also include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran.  After securing proper authorization from the Veteran as needed, pertinent records newly identified by him during the course of this remand should be associated with the claims file.

2.  After completion of the above development, review the evidence obtained and conduct any additional development deemed necessary, including the procurement of a VA examination and opinion.  

3.  Then, readjudicate the Veteran's entitlement to service connection for glaucoma.  If the benefit is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


